DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “a distal end of the second housing” which should read “the distal end of the second housing”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the length of the device body” in line 2 which should read “a length of the device body” for consistency purposes.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “a distal end of the shoulder joint housing” in lines 13-14 which should read “the distal end of the shoulder joint housing”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 2, U.S. Patent No. 10,470,828 claims a robotic device, comprising: (claim 1, line 1) (a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision (claim 1, lines 2-4), the device body comprising: (i) a first housing (motor housing) comprising a first motor and a second motor (claim 1, lines 5-6); and (ii) a second housing (gear housing) disposed at a distal end of the device body (claim 1, lines 7-8), the second housing comprising: (A) a first shoulder joint (first gear) positioned at a distal end of the second housing, the first shoulder joint operably coupled to the first motor (claim 1, lines 9-11); and (B) a second shoulder joint (second gear) positioned at a distal end of the second housing, the second shoulder joint operably coupled to the second motor (claim 1, lines 12-14); (b) a first arm operably coupled to the first shoulder joint (claim 1, line 19), wherein the first arm is positioned substantially within a longitudinal cross-section of the device body when the first arm is extended in a straight configuration (claim 1, lines 20-22), the first arm comprising: (i) a first upper arm segment comprising a first arm motor; (ii) a first forearm segment; and (iii) a first end effector (claim 1, lines 22-27); and (c) a second arm operably coupled to the second shoulder joint, wherein the second arm is positioned substantially within the longitudinal cross- section of the device body when 
Regarding claim 5, U.S. Patent No. 10,470,828 claims wherein the first shoulder joint (first gear) comprises a first gear (claim 1, lines 9-11), wherein the first arm is operably coupled to the first gear (claim 1, line 19).
Regarding claim 7, U.S. Patent No. 10,470,828 claims wherein the second shoulder joint (second gear) comprises a second gear (claim 1, lines 12-14), wherein the second arm is operably coupled to the second gear (claim 1, line 28).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 3, U.S. Patent No. 10,470,828 claims wherein the second housing comprises first, second, and third housing protrusions disposed at the distal end of the second housing, wherein the first shoulder joint is disposed between the first and second housing protrusions and the second shoulder joint is disposed between the second and third housing protrusions (claim 2, lines 1-6).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 6, U.S. Patent No. 10,470,828 claims herein the first gear is configured to rotate around a first axis parallel to a length of the device body (claim 5, lines 1-3).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 8, U.S. Patent No. 10,470,828 claims wherein the second gear is configured to rotate around a second axis parallel to the length of the device body (claim 6, lines 1-3).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 10, U.S. Patent No. 10,470,828 claims wherein the first upper arm segment and the first forearm segment are collinear when the first arm is extended in the straight configuration (claim 7, lines 1-3).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 11, U.S. Patent No. 10,470,828 claims wherein the second upper arm segment and the second forearm segment are collinear when the second arm is extended in the straight configuration (claim 8, lines 1-4).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 13, U.S. Patent No. 10,470,828 claims a robotic device (claim 12, line 1), comprising: (a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision (claim 12, lines 2-4), the device body comprising: (i) a first shoulder joint (first gear) positioned at a distal end of the device body, the first shoulder joint configured to rotate around a first axis parallel to a length of the device body (claim 12, lines 5-7); and (ii) a second shoulder joint (second gear) positioned at the distal end of the device body, the second shoulder joint configured to rotate around a second axis parallel to the length of the device body (claim 12, lines 8-11); (b) a first arm operably coupled to the first shoulder joint, wherein the first shoulder joint is positioned substantially within a longitudinal cross- section of the device body, the first arm comprising: (i) a first upper arm segment comprising a first arm motor; (ii) a first forearm segment; and (iii) a first end effector (claim 12, lines 16-23); and (c) a second arm operably coupled to the second shoulder joint, wherein the second shoulder joint is positioned substantially within the longitudinal cross-section of the device body, the second arm comprising: (i) a second upper arm segment .
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 14, U.S. Patent No. 10,470,828 claims wherein the first arm is positioned substantially within the longitudinal cross-section of the device body when the first arm is extended in a straight configuration (claim 13, lines 1-4).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 15, U.S. Patent No. 10,470,828 claims wherein the second arm is positioned substantially within the longitudinal cross-section of the device body when the second arm is extended in a straight configuration (claim 14, lines 1-4).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 16, U.S. Patent No. 10,470,828 claims wherein the first upper arm segment and the first forearm segment are collinear when the first arm is extended in a straight configuration (claim 15, lines 1-3).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 17, U.S. Patent No. 10,470,828 claims wherein the second upper arm segment and the second forearm segment are collinear when the second arm is extended in a straight configuration (claim 16, lines 1-4).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 18, U.S. Patent No. 10,470,828 claims wherein the first shoulder joint comprises a first gear comprising a tooth-free portion and the second shoulder joint comprises a second gear comprising a tooth-free portion (claim 17, lines 1-3).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 19, U.S. Patent No. 10,470,828 claims a robotic device (claim 18, line 1), comprising: (a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision (claim 18, lines 2-4), the device body comprising: (i) a motor housing comprising a first motor and a second motor (claim 18, lines 5-6); and (ii) a shoulder joint housing (gear housing) disposed at a .
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,470,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 21, U.S. Patent No. 10,470,828 claims wherein the second shoulder joint comprises a second gear (claim 18), wherein the second arm is operably coupled to the second gear (claim 20, lines 1-3).

Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Scarfogliero et al. (US 2013/0131695 A1) or Farritor et al. (US 2008/0004634 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia the device body comprising a first housing comprising a first motor and a second motor; and a second housing disposed at a distal end of the device body, the second housing comprising: first and second shoulder joints, the first arm comprising a first upper arm segment comprising a first arm motor and a second 
Scarfogliero teaches a robotic device (100) with an elongate device body (103) configured to be positioned at least partially within a body cavity of a patient through an incision ([0044]), a first and second motors (80, Fig. 8A, while one is shown, an identical would be used for the second arm), shoulder joints (U-shaped portions at proximal ends of arms; Fig. 2H), a first arm (101) comprising a first upper arm segment (portion proximal joint 3), a first forearm segment (portion distal joint 3) and a first end effector (109), a second arm (102) comprising a second upper arm segment (portion proximal joint 3), a second forearm segment (portion distal joint 3); and a second end effector (109; Fig. 1). However, the motors are not a part of the elongate device body, nor are the shoulder joints. Further, Scarfogliero fails to disclose the first and second upper arm segments comprising motors. Additionally, the shoulder joints of Scarfogliero are configured to rotate around axes perpendicular to the length of the device body (Figs. 2H, 2I) rather than parallel to a length of the device body as claimed.
Farritor teaches a robotic device with first and second arms (Fig. 23A) having motors therein but fails to disclose the shoulder joints both being disposed at a distal end of the device body along with first and second motors within the device body. Additionally, the shoulder joints are not positioned within a longitudinal cross-section of the device body as claimed. It would not have been obvious to one of ordinary skill in the art to combine the teachings of Scarfogliero and Farritor to reach the claimed inventions without additional teachings in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771